was not shown medical results from his second victim, A.W. Appellant
                failed to demonstrate good cause because he failed to demonstrate
                exculpatory evidence was withheld from the defense. See State v.
                Huebler, 128 Nev. „ 275 P.3d 91, 95 (2012) (recognizing that a
                Brady claim raised in an untimely petition requires the petitioner to
                demonstrate that the State withheld evidence (to demonstrate cause) and
                to establish that the evidence was material (to demonstrate undue
                prejudice)). First, the letter from A.P. was not withheld from the defense;
                a copy of the letter is filed in the district court record. 2 Second, appellant
                failed to demonstrate that the results of any medical tests were in fact
                withheld and contained material evidence.
                            Next, appellant appeared to claim that he was actually
                innocent because of the letter from the first victim and the lack of medical
                results from the second victim. Appellant did not demonstrate actual
                innocence because he failed to show that "it is more likely than not that no
                reasonable juror would have convicted him in light of. . . new evidence."
                Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo,
                513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117 Nev. 860, 887,
                34 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d
                920, 922 (1996). Thus, appellant failed to overcome the presumption of
                prejudice to the State. We therefore conclude that the district court did


                      2 Appellant'strial counsel certified that he mailed a copy of the letter
                to appellant in 2008. Thus, this claim was available to be raised prior to
                the 2012 petition. See Huebler, at n.3, 275 P.3d at 95 n.3. In fact,
                appellant raised a substantially similar claim in his 2011 petition, which
                was denied as procedurally barred. Appellant voluntarily withdrew his
                appeal from the denial of his first petition. Morales v. State, Docket No.
                60369 (Order Dismissing Appeal, June 27, 2012).

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                not err in denying appellant's petition as procedurally barred.
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                     J.
                                                                  a
                                                                             ,



                                                   Cherry
                                                     erry


                cc: Hon. David B. Barker, District Judge
                     Jorge L. Morales
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 We   deny as moot appellant's request for judicial action on the
                petition.

SUPREME COURT
        OF
     NEVADA

                                                     3
(0) I947A


                                                                                 r         7.f.,117